DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (US 4,983,089).

Regarding claim 1, Rose teaches a grain storage arrangement, the arrangement including: 
a generally box-shaped grain storage receptacle, 1, enclosing a grain receiving space; 
the storage receptacle including a base, a top, two opposite sidewalls, a first end wall, and a second end wall opposite the first end wall, see figure 1; 
a receptacle support, wherein the receptacle support supports the receptacle such that the base slopes downwardly from the first end wall to the second end wall, see figure 5; 
a grain inlet, 5, provided on or proximate to the first end wall for adding grain to the receptacle; and 
a grain outlet, 6, provided on or proximate to the second end wall for removing grain from the receptacle.

Regarding claim 2, Rose teaches the inlet includes an inlet cover, see figure 3.

Regarding claim 3, Rose teaches the inlet cover is movable from an inlet open position to an inlet closed position, see figures 3 and 5.

Regarding claim 4, Rose teaches the outlet includes an outlet cover, the outlet cover movable from an outlet open position to an outlet closed position, see figures 1, 2, and 5.

Regarding claim 5, Rose teaches the outlet including a surrounding chute extending from the second end wall, see figure 5.

Regarding claim 6, Rose teaches at least two receptacles, wherein the receptacle support supports the receptacles, such that the base of each receptacle slopes downwardly from the first end wall of the receptacle to the second end wall of the receptacle, see figures 5-7.

Regarding claim 7, Rose teaches five receptacles, see figures 5-7.

Regarding claim 17, Rose teaches each receptacle and the receptacle support are shipping or freight containers, see figure 1.

Regarding claim 19, Rose teaches the grain inlet is provided on the first end wall for adding grain to the receptacle; and the grain outlet is provided on the second end wall for removing grain from the receptacle, see figure 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US 4,983,089).

Regarding claims 8 and 9, Rose teaches the base of each receptacle slopes downwardly from the first end wall to the second end wall at an angle, but does not teach the angle is between approximately 20 and approximately 40 degrees from horizontal.
	CA 1126467 a grain storage bin that is arranged at an angle of approximately 30 degrees.  It would have been obvious to one of ordinary skill of the art to set the slope of the receptacles of Rose at 30 degrees, as taught by CA ‘467 in order to ensure an ideal flow rate of material from the receptacle so the material does not flow too fast or too slow.

Regarding claim 10, Rose teaches gantry crane, 9, through which the grain flows.  Rose is silent to the inner working of the gantry and how the grain is moved to fill the receptacle.  CA ‘467 teaches an auger configured to feed grain through the grain inlet of each receptacle, see page 3, line 29, page 9, line 32-page 10, line 7
It would have been obvious to one of ordinary skill in the art to combine the auger of CA ‘467 with the gantry of Rose in order to move the grain through the gantry to different levels to fill the different recepetacle.

Regarding claim 11, Rose teaches the gantry is mounted on wheels, and the combination of the auger of CA ‘467 with the gantry would therefore teach that auger is mounted on wheel.

Regarding claim 12, Rose teaches a hopper, the hopper including an open top for receiving grain into the hopper, and a grain removal opening provided in a hopper sidewall or base for removing grain from the hopper, see figures 6 and 7.

Regarding claim 13, the combination of Rose and CA ‘467 teaches the auger having an upper end for feeding grain into the grain inlet of each receptacle and a lower end for receiving grain from the hopper grain removal opening, see figures 6 and 7, where the auger would be in the vertical portion of the gantry to raise the grain.

Regarding claim 14, Rose teaches the hopper is mounted on wheels, see figures 6 and 7.

Regarding claim 15, the combination of Rose and CA ‘467 teaches the hopper is connectable to the auger, enabling the hopper to be moved with the auger, see figures 6 and 7.

Regarding claim 16, Rose teaches a header for feeding grain into the hopper through the open top of the hopper, see figure 7.

	Regarding claim 18, Rose does not teach sensors but the CA ‘467 reference does, see page 11, lines 4-8.  It would have been obvious to one of ordinary skill in the art to provide sensors, as taught by CA ‘467 in the storage arrangement of Rose in order to control the storage arrangement in real time and monitor the flow of grain in the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



8 December 2022